                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                   AT GREENEVILLE

  DANNY RAY ALLEN CUTSHALL,                       )
                                                  )
                Plaintiff,                        )
                                                  )
  v.                                              )      No.:   2:20-CV-25-DCLC-CRW
                                                  )
  JAKE LITTLE,                                    )
  RICKY GRAHAM,                                   )
  FRANKLYN MORGAN,                                )
  NICK FOSTER,                                    )
  ERIC CUTSHALL, and                              )
  TONI MECALF,                                    )
                                                  )
                Defendants.                       )

                                      JUDGMENT ORDER

         For the reasons set forth in the memorandum opinion filed contemporaneously with this

  order, Defendants’ motions to dismiss [Doc. 35 and 36] are GRANTED, and this action is

  DISMISSED with prejudice.

         Because the Court has CERTIFIED in the memorandum opinion that any appeal from this

  order would not be taken in good faith, should Plaintiff file a notice of appeal, he is DENIED

  leave to appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24.

         The Clerk is DIRECTED to close the file.

         IT IS SO ORDERED:

                                                             s/Clifton L. Corker
                                                             United States District Judge

  ENTERED AS A JUDGMENT:

  John L. Medearis
  Clerk of Court




Case 2:20-cv-00025-DCLC-CRW Document 38 Filed 04/28/21 Page 1 of 1 PageID #: 182
